Citation Nr: 1829460	
Decision Date: 06/08/18    Archive Date: 06/27/18

DOCKET NO.  14-16 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for service connection for an eye disorder, to include as due to service-connected headaches.

2. Entitlement to service connection for dizziness, to include as due to service-connected headaches.

3. Entitlement to service connection for imbalance, to include as due to service-connected headaches.

4. Entitlement to service connection for lack of concentration, to include as due to service-connected headaches.

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Nguyen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to November 1979. He served in the United States Army.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. In November 2016, the Veteran appeared and testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing is of record. 

In the October 2012 rating decision, the RO increased the Veteran's disability rating to 30 percent, effective October 21, 2011, for service-connected headaches, and denied the Veteran's claim for of service connection for  dizziness, imbalance when walking, and lack of concentration, all as due to service-connected headaches, and denied the reopening of a claim for service connection for an eye disability, to include as due to service-connected headaches.

The Veteran filed a timely Notice of Disagreement (NOD) with the October 2012 rating decision in November 2012 ostensibly disputing the denial of the service connection claims and the claim to reopen.  However, the text of the NOD indicates that the Veteran is alleging these symptoms are part and parcel of the increased evaluation claim.  The RO issued a Statement of the Case in March 2014 only addressing the service connection claims and the claim to reopen. 

The Board has liberally construed the Veteran's NOD, and finds that the Veteran was also disagreeing with the 30 percent evaluation assigned to the service-connected headaches.  This issue will be addressed in the remand.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (noting that the filing of an NOD initiates the appeal process and requires VA to issue an SOC).

The reopened issue of entitlement to service connection for an eye disorder and the issue of an increased disability rating for service-connected headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A September 1986 rating decision denied entitlement to service connection for an eye disability. The Veteran did not appeal or submit new and material evidence within one year.

2. The evidence received since the September 1986 rating decision includes new evidence that relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for an eye disability.

3. The most probative evidence of record indicates that the Veteran does not have a disability manifested by dizziness.

4. The most probative evidence of record indicates that the Veteran does not have a disability manifested by imbalance.

5. The most probative evidence of record indicates that the Veteran does not have a disability manifested by a lack of concentration.


CONCLUSIONS OF LAW

1. The September 1986 rating decision, which denied the claim for service connection for an eye disability, is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. 
§ 20.1103 (2017).

2. The evidence received subsequent to the final September 1986 rating decision is new and material; the claim for service connection for an eye disability is reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156(a) (2017).

3. The criteria for service connection for dizziness, to include as secondary to service-connected headaches, are not met. 38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

4. The criteria for service connection for imbalance when walking, to include as secondary to service-connected headaches, are not met. 38 U.S.C. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102 , 3.159, 3.303.

5. The criteria for service connection for lack of concentration, to include as secondary to service-connected headaches, are not met. 38 U.S.C. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA's duty to notify was satisfied by a December 2011 letter. See 38 U.S.C. 
§§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records (STRs) and all identified VA treatment and private medical records are associated with the claims file. The Veteran has been provided VA examinations and opinions in February 1980, January 2012, and July 2012. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the opinions in this case are adequate as they included thorough examinations, including diagnostic testing, were predicated on a review of relevant evidence, contain a history from the Veteran, and provide well-reasoned supporting explanations. Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims. The Board is also unaware of any outstanding evidence. 

The Veteran was also afforded a Board hearing in November 2016. A Veterans Law Judge (VLJ) must explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position. 38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). First, the VLJ must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant. Bryant, 23 Vet. App. at 496 (finding that a hearing officer's inquiries regarding the existence of a current disability and a nexus to service did not equate to explaining to the claimant that these issues were material to substantiating the claim). Second, the VLJ must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record. Bryant, 23 Vet. App. at 496-97. The rule of prejudicial error applies in assessing any deficiency with respect to the duties under section 38 C.F.R. § 3.103 (c). Bryant, 23 Vet. App. at 498. Although the VLJ did not explicitly explain the relevant and material evidence needed to substantiate a claim to reopen the issue of service connection for defective bilateral vision to include as secondary to service-connected headaches, and for service connection claims for dizziness, imbalance when walking, and lack of concentration, all of which are to include as secondary to service-connected headaches, the clarity and completeness of the hearing record was intact, and there was no indication that the Veteran had any additional information to submit. See Bryant, 23 Vet. App. at 498-99. Thus, any evidentiary deficiencies were cured and the purpose of 38 C.F.R. § 3.103(c)(2) was fulfilled.

II. Claim to Reopen Service Connection for an Eye Disorder

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2017).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C. § 5108 (2012).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2017).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or any other official source.  38 C.F.R. § 3.156(c)(2).

To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In a September 1986 rating decision, the RO denied service connection because there was no indication that the Veteran's right eye retinal detachment and defective vision were in anyway related to military service or that service aggravated the pre-existing visual defect noted at the time of the Veteran's entry into service. The Veteran did not appeal that decision nor submit new and material evidence within one year.  The rating decision is thus final based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Evidence of record at the time of the September 1986 decision includes the Veteran's service treatment records, a February 1980 VA neurological compensation examination, post-service VA treatment records, and the Veteran's statements. 

Evidence submitted after the September 1986 decision includes in pertinent part, a January 2012 VA examination wherein the Veteran was diagnosed with near total visual impairment OD secondary to retinal detachment; exotropia OD secondary to near total visual impairment OD secondary to retinal detachment; migraine headaches, at least as likely as not secondary to near total visual impairment OD secondary to retinal detachment; myopia OS; astigmatism OS; and presbyopia. The Veteran also reported at the January 2012 VA examination that his service-connected headaches caused him more blurred vision in his left eye than usual.

The Board finds that new and material evidence has been presented.  The evidence, including the Veteran's lay statements is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim - evidence of a relationship to a service-connected disability.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim is reopened.   

III. Service Connection for Dizziness, Imbalance, 
Lack of Concentration, and Defective Vision

The Veteran seeks service connection for a dizziness, imbalance when walking, lack of concentration, and defective bilateral vision, to include as secondary to the Veteran's service-connected headaches. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

In addition, service connection for certain chronic diseases may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Additionally, for certain chronic diseases with potential onset during service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. See 38 C.F.R. § 3.310 (b); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Wallin v. West, 11 Vet. App. 509, 512 (1998).

In a November 2012 NOD, the Veteran stated that his dizziness, imbalance, and lack of concentration only occur when he gets headaches.  In an April 2014 correspondence, the Veteran again reiterated that his dizziness was directly related to his service-connected migraine headaches, that he only experience imbalance when walking when he has a migraine, and his lack of concentration only occurred when he got migraine headaches.

At the November 2016 Board hearing, the Veteran testified that he never had dizziness, imbalance when walking, or lack of concentration unless he has a migraine. The Veteran further testified that his physicians have noted that the imbalance and lack of concentration problem was connected to migraines. The Veteran also stated that he had undergone neurological tests and been examined thoroughly, but that the doctors were not able to separate out the sub-symptoms of migraines, elaborate an alternate diagnosis, or to treat the symptoms separately. The Veteran also testified that he believed that if imbalance, along with other migraine associated symptoms are happening to his body, he believed that his current disability rating at 30 percent for service-connected headaches is kind of low. 

The Board notes that the Veteran is competent to report on the onset of and continuity of his symptoms, including dizziness, imbalance, and lack of concentration. See Layno, 6 Vet. App. 465, 470 (1994). The Board also finds that the Veteran's description of dizziness, imbalance, and lack of concentration to be credible, as it has been consistent throughout the entire period of appeal.  Moreover, the treatment records associated with the claims file document the Veteran's complaints.  

The Veteran's STRs revealed on May 1978 Report of Medical History, the Veteran's only noted condition was a rupture/hernia, determined to be a hydrocele repair. In a September 1979 Chapter 5 Discharge Report of Medical History, the Veteran indicated that he experienced, amongst other things, frequent or severe headaches, dizziness or fainting spells, eye trouble, and a head injury.  The Veteran also noted that he suffered a head injury when a ladder fell on his head and that his head always hurts now.  The Veteran's STRs are otherwise silent for complaints of or treatment for dizziness, imbalance when walking, and lack of concentration.

A February 1980 VA neurological compensation examination noted that the Veteran was struck on the head by a falling ladder while on duty in August 1979. The Veteran reported he would sometimes experience dizziness and blurred vision and tearing of the eyes, especially the right one, with the headaches. The VA examiner conducted formal tests of mental status and a neurological examination, all of which yielded normal results. A February 1980 skull film result showed multiple views of the skull within normal limits. 

A January 2012 VA examination was conducted. The Veteran stated that he did not have imbalance on a regular basis and that he feels off balance sometimes with his headaches. The examiner found the Veteran did not have vertigo or dizziness. Meniere's syndrome, peripheral vestibular condition, or ear condition. The VA examiner stated that balance changes and decreased concentration are associated symptoms of migraines. 

During a July 2012 VA examination, the Veteran reported that his dizziness started in 1979 after head trauma. It was noted during this examination that no specific action triggers his dizziness and that it occurs about five to six times per month and that he took no medication for it. The VA examiner did not diagnose the Veteran with a disability to account for dizziness or for lack of concentration and determined that there was no TBI.  

The Board finds that there are no current disabilities.  See Holton, 557 F.3d at 1366; 38 C.F.R. § 3.303(d).  In each of the VA examination reports, the examiners found no current disorder or pathology.  No diagnoses are located in the treatment records.  The Veteran has also reported that the symptoms are associated with his service-connected headaches.  Accordingly, the weight of the evidence indicates that there are no disabilities associated with these symptoms.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for an eye disorder, to include as secondary to service-connected headaches, and the claim to reopen is granted; the appeal is allowed to that extent only. 

Entitlement to service connection for dizziness, to include as secondary to headaches, is denied.

Entitlement to service connection for imbalance while walking, to include as secondary to headaches, is denied.

Entitlement to service connection for lack of concentration, to include as secondary to headaches, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim. 

Service Connection for an Eye Disorder

Remand is required for a new VA examination. Where VA provides the Veteran with an examination in a service connection claim, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Veteran seeks service connection for an eye disorder, claimed as defective bilateral vision, to include as secondary to service-connected headaches. Specifically, the Veteran has reported that he experienced blurred vision in his left eye and that it becomes more blurred than usual when he experiences headaches. The Veteran noted that because he is essentially blind in his right eye due to retinal detachment, the right eye was not affected when he has headaches. The Veteran also noted that he sees dots when he has headaches. In a September 1979 Report of Medical History, the Veteran reported having eye trouble.

In a January 2012 VA examination, the diagnoses were near total visual impairment OD secondary to retinal detachment, exotropia OD secondary to near total visual impairment OD secondary to retinal detachment, migraine headaches, at least as likely as not secondary to near total visual impairment OD secondary to retinal detachment, myopia OS, astigmatism OS, and presbyopia. However, the examination report does not contain an etiological opinion \. Accordingly, remand is required so that the Veteran may be afforded a new VA examination.

Increased Rating for Service-Connected Headaches

Regarding the issue of entitlement to an increased rating for service-connected headaches, the appeal must be remanded for the issuance of a statement of the case (SOC). When an NOD has been filed, the RO must issue an SOC. Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (noting that the filing of an NOD initiates the appeal process and requires VA to issue an SOC). In an October 2012 rating decision, the RO granted 30 percent evaluation for the headaches.  As noted above, the Board has found that the Veteran filed an NOD; no SOC has been issued. Accordingly, remand of this issue is required for issuance of an SOC.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative.

 2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to etiology of any eye disorder, to include as secondary to service-connected headaches. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided.  

The examiner must provide the following opinions:

(a) Provide an opinion as to whether each diagnosed eye disability (including near total visual impairment OD secondary to retinal detachment; exotropia OD secondary to near total visual impairment OD secondary to retinal detachment; myopia OS; and astigmatism OS), at least as likely as not (50 percent or more probability) had onset in, or is otherwise related to, the Veteran's active service.

(b) Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each diagnosed eye disability, was caused by the Veteran's service-connected headaches.

(c) Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each diagnosed eye disability, was aggravated by the Veteran's service-connected headaches.

4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655. In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Send the Veteran an SOC concerning his claim for an increased evaluation.  Advise him that he still needs to file a timely substantive appeal in response to the SOC to perfect an appeal to the Board concerning this claim.  38 C.F.R. §§ 20.200, 20.302(b) (2014).  Also advise him of the time limit for perfecting the appeal of this claim.  Only if he perfects an appeal of this additional claim should it be returned to the Board for further consideration.

6. Ensure compliance with the directives of this remand. If a report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

7. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


